Sweeney, J. P., and Staley, Jr., J., dissent and vote to affirm in the following memorandum by Sweeney, J. P. Sweeney, J. P. (dissenting).
We are unable to agree with the result arrived at by the majority and, therefore, dissent and vote to affirm. The trial court, in our view, properly denied plaintiffs’ motion to amend the complaint in this equity action for a permanent injunction to include a demand for money damages. To grant such a motion on the day of trial would clearly be prejudicial to defendant.